89 F.3d 828
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Belinda A. HUDSON, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 96-1090.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1996.Decided June 13, 1996.

Belinda A. Hudson, Appellant Pro Se.  John Berkley Grimball, II, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.
Before WIDENER, HALL, and WILKINS, Circuit Judges.
PER CURIAM:


1
Belinda A. Hudson filed applications for Disability Insurance Benefits and Supplemental Security Income in May and June 1992, respectively, alleging that she had become disabled on August 15, 1990.   She last worked as a nurses' assistant.   Hudson contended that she suffers from a knee injury she sustained in 1986, while working as a mental retardation specialist.   Hudson complained of swelling and pain in her knee which made her unable to sit and stand for long periods of time and thus causing her not to be able to work.   After both applications were denied, a hearing was held by an administrative law judge ("ALJ"), who rejected her claims.   The ALJ found Hudson's statements regarding the severity of her impairment to be incredible.   While the ALJ found that Hudson is unable to perform her past relevant work as a mental retardation specialist and nurses' assistant, he concluded that she had the residual functional capacity to perform sedentary work.   After the Appeals Council denied her request for review, Hudson filed this action.   A magistrate judge reviewed the record and concluded that the Secretary's findings of fact are supported by substantial evidence and that Hudson's subjective complaints of pain were not enough to constitute a disability per se.   The district court adopted this recommendation.


2
We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Hudson v. Chater, No. CA-94-2815-6-OAK (D.S.C., Dec.11, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.